Altman, J.,
dissents and votes to affirm with the following memorandum: In August 1989, approximately two years after he was injured, the plaintiff and his wife commenced this action by service of a summons and complaint on the New York Secretary of State, misdesignating the defendant as "I.T.M. Jumberca, Inc.” In mid-September 1989, the plaintiffs also sent a summons and complaint, by registered mail with return receipt requested, to this same entity at a place of business in Westbury, New York.
On September 14, 1989, the registered mail was accepted and signed for at this address by an alleged employee of the intended defendant, Jumberca Service Corp. (hereinafter Jumberca Service), a corporation engaged in the repair of specialized knitting machines. Nevertheless, Jumberca Service claims that it did not learn of the action until October 1, 1989, when a secretary employed by I.T.M., Ltd., an independently operated corporation in the knitting industry business, located at the same address and sharing a phone number with Jumberca Service, informed the acting president of Jumberca Service of the complaint. On October 20, 1989, the plaintiffs’ *406counsel faxed copies of the summons and complaint to an employee identified as the comptroller of Jumberca Service, pursuant to the employee’s direction.
In November 1989 Jumberca Service served an answer in which it denied the material allegations of the complaint and asserted the affirmative defense of lack of personal jurisdiction. In November 1991 Jumberca Service moved for summary judgment on the ground of lack of personal jurisdiction and the plaintiffs cross-moved to strike this affirmative defense. The court denied the defendant’s motion, granted the plaintiffs’ cross motion, and directed the amendment of the caption.
When the proper party to an action is served despite a misnomer in the caption, an amendment to correct the caption is permitted pursuant to CPLR 305 (c) where, as here, the misnamed party was fairly apprised that it was the intended party defendant and thus suffered no prejudice (see, Ober v Rye Town Hilton, 159 AD2d 16, 19-20; see also, Stuyvesant v Weil, 167 NY 421; Simpson v Kenston Warehousing Corp., 154 AD2d 526; Creative Cabinet Corp. v Future Visions Computer Store, 140 AD2d 483).
The defendant Jumberca Service was at all times aware that it was the intended defendant. The plaintiffs’ delay in proceeding with discovery and inaction in seeking to amend the caption do not impact on the issue of whether the defendant was properly served and was aware that it was the intended defendant. Nor are the facts that the injured plaintiff’s employer had gone out of business and that the knitting machine had disappeared relevant on the issue. Nothing prevented Jumberca Service from proceeding with discovery. Its own inaction cannot now become the instrumentality for demonstrating prejudice when none existed at the time service was completed.